Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants have elected Species A, wherein the busbars are not visible from a top surface of the cell. However, Claim 13 remains, which is drawn to Species B. It is assumed this was an oversight as similar claims have been withdrawn. Claim 13 is considered withdrawn as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 9-12 are rejected under 35 U.S.C. 103as being unpatentable over U.S. pat. Pub. No. 20160233352 in view of U.S. Pat. No. 5674325 to Albright et al. (Albright).
Regarding Claim 1, Yang teaches a method of forming a shingled array of strips of solar cells comprising the steps of:
a) attaching a first electrically conductive bus ribbon 210 to a first strip 202 of a solar cell to form a first end strip solar cell, 
b) connecting at least one middle strip 204 to the first end strip solar cell in a shingled configuration, 
c) connecting a second strip 206 to the at least one middle strip to form a string of shingled strips, 
d) attaching a second electrically conductive bus ribbon 210 to the second strip to form a second end strip solar cell.
Yang teaches the method of claim 1, but does not explicitly teach positioning a first straightening fixture on at least one side of the first strip prior to step a) to prevent deformation of the first strip or the first electrically conductive bus ribbon during step a) or prior to step b) to prevent deformation of the first strip or the first electrically conductive bus ribbon during step b).
However, in analogous art, Albright shows, starting in Fig. 8, shingled strips on a straightening fixture 200 before step A. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Albright to provide a support substrate during processing, as taught by Albright throughout. 

Regarding Claim 2, Yang and Albright teach the method of claim 1, wherein attaching of step a) includes soldering of the first electrically conductive bus ribbon to the first strip or adhering of the first electrically conductive bus ribbon to the first strip via an adhesive [0060].

Regarding Claim 3, Yang and Albright teach the method of claim 1, wherein the first electrically conductive bus ribbon of step a) is attached to a back side of the first strip (see Fig. 2A).

Regarding Claim 5, Yang and Albright teach the method of claim 1, wherein attaching of step d) includes soldering of the second electrically conductive bus ribbon to the second strip or adhering of the second electrically conductive bus ribbon to the second strip via adhesive [0060].

Regarding Claim 6, Yang and Albright teach the method of claim 1, wherein the second electrically conductive bus ribbon is visible from a top side of the string of shingled strips (see Fig. 2A).

Regarding Claim 9, Yang and Albright teach a method of forming a shingled array of solar cells comprising the steps of: 
a) attaching a first electrically conductive bus ribbon to a distal end portion of a first strip of a solar cell to form a first end strip solar cell, 
b) attaching a second electrically conductive bus ribbon to a proximal end portion of a second strip of solar cells to form a second end strip solar cell, 
c) connecting at least one middle strip to a proximal end portion of the first end strip solar cell in a shingled configuration, 
d) connecting a distal end portion of the second end strip solar cell to the at least one middle strip to form a string of shingled strips, and the straightening structure (see rejection of Claim 1).

Regarding Claim 10, Yang and Albright teach the method of claim 9, wherein attaching of step a) includes soldering of the first electrically conductive bus ribbon to the first strip or adhering of the first electrically conductive bus ribbon to the first strip via an adhesive (see above).

Regarding Claim 11, Yang and Albright teach the method of claim 9, wherein the first electrically conductive bus ribbon is not visible from a top side of the string of shingled strips (busses are the width of the cells and therefore cannot be seen from above).

Regarding Claim 12, Yang and Albright teach the method of claim 9, wherein attaching of step b) includes soldering of the second electrically conductive bus ribbon to the second strip or adhering of the second electrically conductive bus ribbon to the second strip via adhesive (see above).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Albright in view of U.S. Pat. Pub. No. 20160163888 to Reddy.
Regarding Claim 19, Yang and Albright teach a method of forming a shingled array of strips of solar cells comprising the steps of: a) attaching a first edge of a first electrically conductive bus ribbon to a first strip of a solar cell to form a first end strip solar cell, b) connecting at least one middle strip to the first end strip solar cell in a shingled configuration, c) connecting a second strip to the at least one middle strip to form a string of shingled strips, d) attaching a second electrically conductive bus ribbon to the second strip to form a second end strip solar cell, including the straightening fixture as explained above.
Yang does not explicitly teach a free outer edge of the first electrically conductive bus ribbon includes slots extending inwardly from the free outer edge in a direction towards the first edge of the first electrically conductive bus ribbon.  However, in analogous art, Reddy teaches in Fig. 7A+ trenches 704 in busbars 702.  It would have been obvious to the person of ordinary skill at the time of filing to modify the busbars of Yang with the trenches of Reddy in order to prevent solder paste overflow, as taught by Reddy [0078].

Regarding Claim 20, Yang, Albright and Reddy teach the method of claim 19, wherein the slots are added to the first electrically conductive bus ribbon after attaching of the first electrically conductive bus ribbon of step a) (Reddy, [0079]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/EVREN SEVEN/Primary Examiner, Art Unit 2812